Case: 2:19-cv-00849-ALM-EPD Doc #: 174 Filed: 12/11/19 Page: 1 of 2 PAGEID #: 2568

United States District Court
Southern District of Ohio

Related Case Memorandum
Civil Cases

Judge Smith, Chief Judge Marbley, Chief Magistrate Judge Deavers,
TO: Magistrate Judge Vascura

FROM: Michelle Rahwan ,» Deputy Clerk

 

DATE: 12/09/2019

SUBJECT: Case Caption: -C.T. v, Red Roof Inns, Inc. et al.

 

CASE: Case Number: _2:19-cv-5384
DISTRICT JUDGE: Judge Smith/Magistrate Judge Vascura

 

 

File Date: | 12/08/2019

 

This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
the following alleged related case(s):

Related Case(s):

 

Case Caption: M.A. v. Wyndham Hotels & Resorts, Inc., et al.

 

 

 

 

 

Case Number: _2:19-cy-849 District Judge: Marb

File Date: 03/08/2019 Magistrate Judge: _Deavers

Related

Case(s):

Case Caption:

Case Number: District Judge:
Magistrate

File Date: Judge:
Case: 2:19-cv-00849-ALM-EPD Doc #: 174 Filed: 12/11/19 Page: 2 of 2 PAGEID #: 2569

Memo Re: Related Civil Cases
Page 2

The District Judges having conferred, we respond to Case Administrator Michelle Rahwan
as follows:

Judges’ Response:

[] We agree that the cases are not related and that the subject case should remain
with the Judge to whom it is assigned.

transferred to the docket of Judge mi

We agree that although the cases are related, the sitbject case nevertheless should
remain with the Judge to whom it was assigned.

We are unable to agree and will accept any decision made by the Chicf Judge.

[am the Judge on both/all of the listed cases and have determined that the cases
are not related.

Iam the Judge on both/all of the listed cases and have determined that the cases
are related and they shall both/all remain on my docket.

Other Direction of Judge:

 

x We agree that the cases are related and that the subject case should be
CO]
LJ
(.]
O
Cj

 

 

 

United(Btates District Judge

 

United States District Judge

Ce: Courtroom Deputies

Revised 7719/2012
